Citation Nr: 1015286	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  04-31 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Bedford Regional Medical Center 
on October 24, 2003.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Bloomington Hospital from 
October 24, 2003 to October 27, 2003.

3.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Bloomington Hospital from 
December 2, 2003 to December 3, 2003.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant, the appellant's spouse, and the appellant's 
daughter-in law


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from July 1957 to September 
1960.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from January 2004 and February 2004 decisions by 
the Indianapolis, Indiana Department of Veteran's Affairs 
(VA) Medical Center (MC).

In April 2005, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The case was previously before the Board in February 2006, at 
which time the issues of entitlement to payment or 
reimbursement of unauthorized medical expenses incurred at 
Bedford Regional Medical Center on October 24, 2003 and at 
Bloomington Hospital from December 2, 2003 to December 3, 
2003 were denied.  The issue of entitlement to payment or 
reimbursement of unauthorized medical expenses incurred at 
Bloomington Hospital from October 24, 2003 to October 27, 
2003 was remanded by the Board for further development. The 
Veteran appealed the Board's February 2006 denials of the 
issues of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at Bedford Regional 
Medical Center on October 24, 2003 and at Bloomington 
Hospital from December 2, 2003 to December 3, 2003 to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 3, 2007 Memorandum  Decision, with Judgment 
entered on November 5, 2007, the Court vacated the Board's 
February 2006 decision and  remanded the matters to the Board 
for readjudication in accordance with the directives in the 
Court's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

1) Medical Expenses Incurred at Bedford Regional Medical 
Center on October 24, 2003

The Veteran asserts that he is entitled to reimbursement or 
payment by VA for the cost of unauthorized private medical 
treatment received at Bedford Regional Medical Center on 
October 24, 2003.  Under the provisions of 38 U.S.C.A. § 1725 
(West 2002) and 38 C.F.R. §§ 17.1000-1008 (2009) (The 
Veterans Millennium Health Care and Benefits Act), a veteran 
is required to file a claim for payment/reimbursement of 
unauthorized medical expenses within 90 days of the latest of 
the following: 1) July 19, 2001; 2) the date that the veteran 
was discharged from the facility that furnished the emergency 
treatment; 3) the date of death, but only if the death 
occurred during the stay in the facility that included the 
provision of the emergency treatment; or 4) the date the 
veteran finally exhausted, without success, action to obtain 
payment or reimbursement for the treatment from a third 
party.  See 38 C.F.R. § 17.1004 (2009).

In this case, the record reflects that the Veteran went to 
Bedford Medical Center on October 24, 2003 for complaints of 
chest pain.  The record reflects that the Fee Basis Section 
of the Indianapolis VAMC received a claim on the Veteran's 
behalf from Bedford Regional Medical Center on January 27, 
2004.  Subsequently, on January 28, 2004, the VAMC denied the 
Veteran's medical expense claim on the basis that it was not 
timely filed because it was not submitted within 90 days of 
medical care.  

However, the Board finds that the Veteran's claim for 
reimbursement for the unauthorized treatment he received at 
Bedford Regional Medical Center on October 24, 2003 was 
indeed timely filed.  In this regard, the Board notes that 
when the Rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by VA.  In calculating this 5-day period, Saturdays, Sundays 
and legal holidays will be excluded. 38 C.F.R. § 20.305.  The 
legal holidays are listed in 38 C.F.R. § 20.306 (2009).   In 
this case, the Board finds that in excluding legal holidays 
and Saturdays and Sundays and in applying the "postmark 
rule" (because the date the claim was postmarked is not of 
record), the Veteran's claim for reimbursement or payment of 
unauthorized medical expenses incurred at Bedford Regional 
Medical Center on October 24, 2003 (which was received by VA 
on January 27, 2004) was received by the VAMC within the 
required 90 day time frame.

Nevertheless, although the record demonstrates that the 
Veteran's claim for payment for reimbursement was timely 
filed, the Board observes that there are no competent 
opinions of record that address whether the October 24, 2003 
treatment at Bedford Regional Medical Center was "rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health," whether VA or other 
Federal facilities "were not feasibly available, and whether 
the veteran could have been safely transferred to a VA or 
other Federal facility."  38 U.S.C.A. § 1725 (West 2002); 
38 C.F.R. § 17.1002 (2009).  Therefore, the Board finds that 
the claim must be remanded for opinions in this regard.  Such 
information is necessary in order to properly adjudicate the 
Veteran's claim.

2) Medical Expenses Incurred at Bloomington Hospital from 
December 2, 2003 to December 3, 2003.

In its October 2007 Memorandum Decision, the Court directed 
that the issue at hand be remanded in order to obtain to 
additional information, including the rationale for his 
opinion, from Dr. G., one of the Veteran's treating 
physicians, regarding his April 2004 statement that it was 
"medically necessary" for the Veteran be taken to 
Bloomington Hospital and treated by Dr. H.  The Court also 
directed that a VA medical opinion should be obtained as to 
whether it was medically necessary for the Veteran to have 
been taken to Bloomington Hospital and receive treatment from 
December 2 - 3, 2003.  Therefore, the Board finds that the 
claim must be remanded in accordance with the Court's 
directives in its October 2007 Memorandum Decision. 

3) Medical Expenses Incurred at Bloomington Hospital from 
October 24, 2003 to October 27, 2003

In February 2006, the Board remanded the claim at issue in 
order to obtain VA opinions that addressed whether the 
October 24 - 27, 2003 treatment at Bloomington Hospital was 
"rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health," whether VA or 
other Federal facilities "were not feasibly available, and 
whether the Veteran could have been safely transferred to a 
VA or other Federal facility."   However, after a review of 
the record, the Board observes that the requested opinions 
have not been obtained by the RO.  Given the foregoing, the 
Board finds that compliance with the February 2006 remand has 
not been accomplished.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Where the remand orders of the Board are not fully 
implemented, the Board itself errs in failing to insure 
compliance.  As such, the Board finds that this case is not 
ready for appellate review and must be remanded for further 
development.

Accordingly, the case is REMANDED for the following action:

1.  The Indianapolis VAMC should contact 
the Veteran and request that he furnish 
the names, addresses, and dates of 
treatment of all medical providers from 
whom he received treatment for his 
October 24, 2003 myocardial infarction, 
to include records from the Bedford 
Regional Medical Center and Bloomington 
Hospital.  He should also be requested to 
furnish the names, addresses, and dates 
of treatment of all medical providers 
from whom he received treatment for his 
December 2003 coronary catherization and 
angioplasty at Bloomington Hospital.  
After securing the necessary 
authorizations for release of this 
information, the VAMC should seek to 
obtain copies of all treatment records 
referred to by the Veteran, not already 
of record

2.  The adjudicator should conduct 
whatever research is necessary into the 
records of the Indianapolis VAMC to 
determine whether, on October 24, 2003, 
any physician, particularly, Dr. Kamal 
Girgis, of the Bedford Regional Medical 
Center contacted the VA regarding the 
Veteran's condition.  The adjudicator 
should also conduct whatever research is 
necessary into the records of the 
Indianapolis VAMC to determine whether on 
October 24, 2003 and on, or prior to, 
December 2, 2003, any physician of 
Bloomington Hospital contacted the VA 
regarding the Veteran's condition.  The 
results of this research must be reduced 
to a written report that is added to the 
medical expense folder.

3.  The VAMC should obtain specific 
information regarding the geographic 
accessibility of the nearest VA medical 
facility to Bedford Regional Medical 
Center and Bloomington Hospital, and 
associate that information with the 
claims folder.  In particular, the VAMC 
should ascertain the distance between the 
nearest VA facility and Bedford Regional 
Medical Center, the distance between 
Bedford Regional Medical Center and 
Bloomington Hospital, and the distance 
between the nearest VA medical facility 
and Bloomington Hospital.  The VAMC must 
make specific findings at to whether any 
VA medical facility was feasibly 
available for each period of treatment of 
the Veteran: (1) on October 24, 2003; (2) 
from October 24, 2003 to October 27, 
2003; and (3) from December 2, 2003 to 
December 3, 2003.

4.  The VAMC should attempt to locate and 
contact Dr. Kamal Girgis, of Bedford 
Regional Medical Center and request that 
he provide a rationale for his April 2004 
statement that it was "medically 
necessary for [the Veteran] be taken to 
[B]loomington Hospital] and treated by 
Dr. H."   If Dr. Girgis cannot be 
located, it should be so indicated in the 
claims file.

5.  After completing the above 
development, the Veteran's medical 
expense file, including any evidence 
developed above must be referred to the 
appropriate VA physician (a cardiologist, 
if available) for the production of an 
opinion as to whether or not the 
Veteran's treatment at Bedford Regional 
Medical Center on October 24, 2003, 
Bloomington Hospital from October 24, 
2003 to October 27, 2003, and Bloomington 
Hospital from December 2, 2003 to 
December 3, 2003, was rendered in a 
medical emergency and whether such 
emergency, if present, existed through 
the entire period of treatment at such 
facilities.

The physician should also provide an 
opinion as to whether or not a VA or 
other federal facility was feasibly 
available and whether an attempt to use 
them beforehand would not have been 
considered reasonable by a prudent 
layperson.  Specifically, the physician 
should comment on whether the nearest VA 
facility was capable of providing the 
specific type of care required by the 
Veteran during his October 2003 treatment 
at Bedford Regional Medical Center and 
during his October 2003 and December 2003 
treatments at Bloomington Hospital, and 
whether the Veteran could have safely 
been transferred from Bedford Regional 
Medical Center to such VA facility on 
October 24, 2003. 

The physician should be requested to 
indicate whether the Veteran's treatment 
at Bedford Regional Medical Center in 
October 2003 and at Bloomington Hospital 
in October 2003 and December 2003 was of 
a medical emergency of such nature that a 
prudent layperson would have reasonably 
expected that delay would have been 
hazardous to life or health.

This report must include a discussion of 
the clinical evidence on file, including 
the medical records of the Veteran's 
emergency treatment for a myocardial 
infarction at the Bedford Regional 
Medical Center and his subsequent cardiac 
catherization and angioplasty at 
Bloomington Hospital.  The rationale for 
any opinion expressed should be set 
forth.

6.  Following completion of the above, 
the VAMC should review the evidence and 
determine whether the benefits sought may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.



The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


